Exhibit 10.29

LOGO [g20038rewardlogo.jpg]

December 10, 2008

Mr. Christopher J. Locke

 

  Re: Amendment to Severance Agreement

Dear Chris:

In connection with the issuance of final tax regulations under Section 409A of
the Internal Revenue Code, which take effect January 1, 2009, we have determined
that the letter agreement, dated November 7, 2007 (your “Agreement”), setting
forth your right to severance benefits upon a termination of your employment
with Rewards Network Inc. (“Rewards Network”) should be amended in order to
reduce any risk of adverse tax consequences to you.

Effective January 1, 2009, your Agreement shall be amended as follows:

1. In the first sentence of the second paragraph of your Agreement, the phrase
“there is a Change in Control (as defined below) and a diminution in your duties
resulting from such Change in Control” is deleted.

2. Clause (iii) of the second paragraph of your Agreement shall be amended to
read as follows:

(iii) the continued right to exercise any outstanding vested options held by you
to purchase shares of Common Stock for a period of 90 days after the effective
date of your separation date, but in no event later than the date on which any
such options would have expired if you had remained employed during such 90-day
period.

3. The last sentence of the second paragraph of your Agreement shall be amended
to read as follows:

You will not be entitled to the foregoing in the event your employment
terminates for any other reason. As used in this Agreement, a voluntary
termination of your employment with “Good Reason” shall mean a termination by
you of your employment with Rewards Network pursuant to a written notice
delivered to Rewards Network within 30 days after the occurrence of either of
the following events without your written consent; provided, that an action or
failure which is remedied by Rewards Network within 90 days after receipt of
such notice given by you shall not constitute Good Reason: (i) a diminution in
your duties

 

 

Two North Riverside Plaza, Suite 950 • Chicago, Illinois 60606 • Phone:
312-521-6767 • Fax: 312-521-6768 • www.rewardsnetwork.com



--------------------------------------------------------------------------------

resulting from a Change in Control, or (ii) a material diminution in your duties
and responsibilities that is inconsistent with your position as Senior Vice
President, Chief Financial Officer and Treasurer of Rewards Network, which shall
not include an adverse change in your reporting responsibilities.

4. The third paragraph of your Agreement shall be amended to read as follows:

The severance payments provided hereunder shall be made in lieu of any other
severance payments under any severance agreement, plan, program or arrangement
of Rewards Network that may be applicable to you. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent. The payments to you pursuant to this Agreement
are also intended to be exempt from Section 409A of the Code to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). In the event the terms of this Agreement would
subject you to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Rewards Network and you shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible. To
the extent any amounts under this Agreement are payable by reference to your
“termination of employment,” such term shall be deemed to refer to your
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if you are a “specified
employee,” as defined in Section 409A of the Code, as of the date of your
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon your
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of your separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of your death. Any
in-kind benefit provided during a calendar year shall not affect the in-kind
benefit to be provided during any other calendar year. The right to any in-kind
benefit pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.

*            *            *

Except as set forth herein, your Agreement will continue in effect in accordance
with its terms.

 

2



--------------------------------------------------------------------------------

To indicate your acceptance to the amendments to your Agreement as set forth
herein, please sign this letter where indicated and return it to me. In the
meantime, please do not hesitate to call me should you have any questions.

 

Very truly yours,

/s/ Ronald L. Blake

Ronald L. Blake President and Chief Executive Officer

Enclosure

cc: Personnel File

 

AGREED TO AND ACCEPTED:

/s/ Christopher J. Locke

Christopher J. Locke Dated: December 22, 2008

 

3